DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Patent Publication No. 2015/0279037 hereinafter Griffin) in view of Moscovitch (US Patent Publication No. 2005/0283344).
With reference to claim 1, Griffin discloses a position detection device (image capture by camera; see paragraphs 47, 49; Figs. 3, 5-6) for a display device (video wall; see paragraphs 45-46; Figs. 1-2), the position detection device comprising:
a sensor including a first detection unit and a second detection unit that detect pixels (in teaching usage of camera for image capture of the first and second display devices of the video wall; see paragraphs 18, 47, 48), provided such that the first detection unit is located at a position facing a display screen on a first display device (see paragraph 47; Fig. 3), and the second detection unit is located at a position facing a display screen on a second display device that is provided adjacent to the first display device (see paragraph 47; Fig. 3); and
	a processor configured to detect a distance across a non-display region (bezel) between the display screen of the first display device and the display screen of the second display device based on results of detection, by the first detection unit, of a position adjustment image (pattern image) displayed on the display screen of the first display device, results of detection, by the second detection unit, of a position adjustment image displayed (patterned image) on the display screen of the second display device, and display content of the position adjustment images (see paragraphs 12, 17, 18, 49; Figs. 3, 5).
	While disclosing the usage of an image capture device for capturing pixels of the display device for determining display positioning (see paragraph 16), there fails to be specific disclosure of a light sensor as recited.
	Moscovitch discloses a system for matching at least one visual parameter of multiple displays in a multi-display system environment (see abstract) comprising a light sensor (150) including a first light detection unit (204) and a second light detection unit (206) that detect light from pixels, provided such that the first light detection unit (204) is located at a position facing a display screen on a first display device (10) and not facing a display screen on a second display device that is provided adjacent to the first display device, and the second light detection unit (206) is located at a second position facing a display screen on the display screen on the second display device (70) and not facing the display screen on the first display device (10) (see paragraphs 51-52, 60-61; Figs. 5, 6).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a light detection unit similar to that which is taught by Moscovitch to be included in a system similar to that which is taught by Griffin to thereby provide necessary adjustments to the multi-display system precisely without the usage of manual adjustments (see Moscovitch; paragraph 6).

With reference to claim 6, Griffin and Moscovitch disclose all that is required as explained above with reference to the position detection device according to claim 1, wherein Griffin further discloses that the position adjustment image comprises an image in a successive display of images in which a display position on the displaying display screen is different or images in which a display size is different (see paragraphs 48, 53).

With reference to claim 7, Griffin discloses a display device (Fig. 3) comprising a position detection device (image capture by camera; see paragraphs 47, 49; Figs. 3, 5-6) [according to], wherein positions of the display device itself and another display device adjacent to the display device are detected (see paragraphs 47-48), and the position detection device comprises:
	a sensor including a first detection unit and a second detection unit that detect pixels (in teaching usage of camera for image capture of the first and second display devices of the video wall; see paragraphs 18, 47, 48), provided such that the first detection unit is located at a position facing a display screen on a first display device (see paragraph 47; Fig. 3), and the second detection unit is located at a position facing a display screen on a second display device that is provided adjacent to the first display device (see paragraph 47; Fig. 3); and
	a processor configured to detect a distance across a non-display region (bezel) between the display screen of the first display device and the display screen of the second display device based on results of detection, by the first detection unit, of a position adjustment image (pattern image) displayed on the display screen of the first display device, results of detection, by the second detection unit, of a position adjustment image displayed (pattern image) on the display screen of the second display device, and display content of the position adjustment images (see paragraphs 12, 17, 18, 49; Figs. 3, 5).
	While disclosing the usage of an image capture device for capturing pixels of the display device for determining display positioning (see paragraph 16), there fails to be specific disclosure of a light sensor as recited.
	Moscovitch discloses a system for matching at least one visual parameter of multiple displays in a multi-display system environment (see abstract) comprising a light sensor (150) including a first light detection unit (204) and a second light detection unit (206) that detect light from pixels, provided such that the first light detection unit (204) is located at a position facing a display screen on a first display device (10) and not facing a display screen on a second display device (70) that is provided adjacent to the first display device (10), and the second light detection unit (206) is located at a second position facing a display screen on the display screen on the second display device (70) and not facing the display screen on the first display device (10) (see paragraphs 51-52, 60-61; Figs. 5, 6).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a light detection unit similar to that which is taught by Moscovitch to be included in a system similar to that which is taught by Griffin to thereby provide necessary adjustments to the multi-display system precisely without the usage of manual adjustments (see Moscovitch; paragraph 6).

	With reference to claim 8, Griffin discloses a method for detecting a position of a display device comprising;
	detecting (in teaching usage of camera for image capture of the first and second display devices of the video wall; see paragraphs 18, 47, 48) a distance across a non-display region (bezel) between a display screen of a first display device and a display screen of a second display device based on results of detection, by a first detection unit that detect pixels, of a position adjustment image (pattern image) displayed on the display screen of the first display device, results of detection, by a second detection unit that detects pixels, of a position adjustment image (pattern image) displayed on the display screen of the second display device, and display content of the position adjustment images (see paragraphs 12, 17, 18, 49; Figs. 3, 5), the first detection unit is located at a position facing the display screen on the first display device, and the second detection unit is located at a position facing the display screen on the second display device that is provided adjacent to the first display device (see paragraph 47; Fig. 3).
While disclosing the usage of an image capture device for capturing pixels of the display device for determining display positioning (see paragraph 16), there fails to be specific disclosure of a light sensor as recited.
	Moscovitch discloses a system for matching at least one visual parameter of multiple displays in a multi-display system environment (see abstract) comprising a light sensor (150) including a first light detection unit (204) and a second light detection unit (206) that detect light from pixels, provided such that the first light detection unit (204) is located at a position facing a display screen on a first display device (10) and not facing a display screen on a second display device that is provided adjacent to the first display device, and the second light detection unit (206) is located at a second position facing a display screen on the display screen on the second display device (70) and not facing the display screen on the first display device (10) (see paragraphs 51-52, 60-61; Figs. 5, 6).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a light detection unit similar to that which is taught by Moscovitch to be included in a system similar to that which is taught by Griffin to thereby provide necessary adjustments to the multi-display system precisely without the usage of manual adjustments (see Moscovitch; paragraph 6).


Claim 2-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Moscovitch as applied to claim 1, 7, or 8 above, and further in view of Watson (US Patent Publication No. 2010/0328447).
With reference to claim 2, Griffin and Moscovitch disclose all that is required as explained above with reference to the position detection device according to claim 1, wherein: Moscovitch further discloses that the first light detection unit (204) includes a first detection region and a second detection region (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Figs. 6-9), and the second light detection unit (206) includes a third detection region and a fourth detection region (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Figs. 6-9) arranged at positions parallel to a direction of alignment of the first detection region and the second detection region (in teaching the sensors are affixed to backing (202) which is illustrated as being placed equally amongst the display devices, wherein the light receiving units can be arranged to accommodate various configurations; see paragraph 69; Fig. 6); the first detection region and the third detection region are arranged, and the second region and the fourth region are arranged, in a direction in which the first display device and the second display device face each other (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Fig. 8B).
While Moscovitch discloses the usage of a light sensor having the first, second, third, and fourth detection regions as explained above, there fails to be disclosure of the sensor determining the distance across the non-display region as recited.
Watson discloses a multiple display system comprising a sensor (110) located at a position facing a display screen of the first and second display device provide adjacent to one another (see paragraphs 26, 28; Fig. 2) and a processor (300) that detects the distance across the non-display region based on a relationship between a distance determined by detection results from the sensor (see paragraphs 17, 51).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a detection device for determining a distance between a first and second display device similar to that which is taught by Watson to be carried out in a system similar to that which is taught by Griffin and Moscovitch to thereby determine screen edge spacing in order to provide a coherent view of the image to the user (see Watson; paragraph 51-52).

 With reference to claim 3, Griffin, Moscovitch, and Watson disclose all that is required as explained above with reference to the position detection device according to claim 2, Moscovitch further discloses when a detection range of at least one detection region (16) among the first to fourth detection regions is a range being capable of including multiple pixels on the display screen (10) (see paragraphs 28, 30; Figs. 1-2), the processor (30) determines the position of a detection region that has detected light based on a level of brightness of light when the position adjustment image is detected (see paragraphs 43-44; Figs. 1, 3).

With reference to claim 4, Griffin, Moscovitch, and Watson disclose all that is required as explained above with reference to the position detection device according to claim 2, Moscovitch further discloses when a direction along an edge of the display screen (14) of the first display device (10) is parallel to the direction of alignment of the first detection region (204) and the second detection region (206) (see Figs. 5-6), and a direction along an edge of the display screen of the second display device is non-parallel to the direction of alignment of the third detection region (422) and the fourth detection region (424) (see Figs. 8A-B).
While disclosing the usage of the detection regions as explained above, Moscovitch fails to specifically disclose the detection of distance to the edge of the display screen based on the position of the detection device as recited.
Watson discloses a position detection device (110) wherein the position detection device is positioned to detect along a direction along an edge of the display screen of the display device (111-113) is parallel to the direction of alignment of the detection device (110), and a direction along an edge of the display screen of the display device (111-113) is non-parallel to the direction of alignment of the detection device (110), any position between the non-parallel detection region is used as a position for determining a distance to the edge of the display screen of the second display device (111-113) (see paragraph 51; Fig. 1).

With reference to claim 5, Griffin and Moscovitch disclose all that is required as explained above with reference to the position detection device according to claim 1, wherein: Moscovitch further discloses that the first light detection unit (204) includes a first detection region and a second detection region (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Figs. 6-9), and the second light detection unit (206) includes a third detection region and a fourth detection region (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Figs. 6-9) arranged at positions parallel to a direction of alignment of the first detection region and the second detection region (in teaching the sensors are affixed to backing (202) which is illustrated as being placed equally amongst the display devices, wherein the light receiving units can be arranged to accommodate various configurations; see paragraph 69; Fig. 6); the first detection region and the third detection region are arranged, and the second region and the fourth region are arranged, in a direction in which the first display device and the second display device face each other (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Fig. 8B).
While Moscovitch discloses the usage of a light sensor having the first, second, third, and fourth detection regions as explained above, there fails to be disclosure of the sensor determining the distance across the non-display region as recited.
Watsons discloses the processor (300) detects the distance across the non-display region by subtracting (edge detection algorithm; see paragraph 42), from a distance between the first detection region and the third detection region (as detected by the camera (110) detecting adjacent bezels of the display devices to determine a relative screen edge to edge distance corresponding to dark space between the display devices; see paragraph 51; Fig. 2), a distance from the first detection region to the edge of the display screen of the first display device (see paragraph 51; Fig. 2), a distance from the third detection region to the edge of the display screen of the second display device (see paragraph 51; Fig. 2), and a first frame portion distance that is a distance across a frame portion on the side having the display screen of the first display device (in teaching determining the difference between the display area and the frame, as well as B.sub.2 corresponding to the dark space; see paragraphs 41, 51; Fig. 7), and a second frame portion distance that is a distance cross a frame portion on the side having the display screen of the second display device (in teaching determining the difference between the display area and the frame, as well as B.sub.2 corresponding to the dark space; see paragraph 41. 51; Fig. 7).

With reference to claims 9, 11, and 13, Griffin and Moscovitch disclose all that is required as explained above with reference to the position detection device according to claim 1, 7, or 8, wherein Moscovitch further discloses that wherein the first light detection unit (204) and the second light detection unit (206) are each positioned at respective positions that each face the first display screen (10) and the second display screen (70), respectively, and wherein the first detection unit (204) detects the light from pixels exclusively from the first display screen (10) and the second detection unit (206) detects the light from the pixels exclusively from the second display screen (70).
While disclosing the usage of a first and second light detection unit as recited, Moscovitch fails to disclose that the detection units determine the distance of the non-display region as recited.
Watson further discloses the usage of a single light detection unit (110) positioned at respective positions to face the plurality of display devices, wherein the captured image of the detection unit is used to determine the distance across a non-display region between the display screen of the first display device and the display screen of the second display device based on the results of detection by the light detection unit (as detected by the camera (110) detecting adjacent bezels of the display devices to determine a relative screen edge to edge distance corresponding to dark space between the display devices; see paragraphs 28-29, 51; Fig. 2).

With reference to claims 10 and 12, Griffin and Moscovitch disclose all that is required as explained above with reference to the position detection device according to claim 7 or 8, wherein Moscovitch further discloses that the first light detection unit (204) includes a first detection region and a second detection region (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Figs. 6-9), and the second light detection unit (206) includes a third detection region and a fourth detection region (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Figs. 6-9) arranged at positions parallel to a direction of alignment of the first detection region and the second detection region (in teaching the sensors are affixed to backing (202) which is illustrated as being placed equally amongst the display devices, wherein the light receiving units can be arranged to accommodate various configurations; see paragraph 69; Fig. 6); the first detection region and the third detection region are arranged, and the second region and the fourth region are arranged, in a direction in which the first display device and the second display device face each other (in teaching usage of sensors with more than two light receiving units; see paragraph 61-63; Fig. 8B).
While Moscovitch discloses the usage of a light sensor having the first, second, third, and fourth detection regions as explained above, there fails to be disclosure of the sensor determining the distance across the non-display region as recited.
Watson discloses the processor (300) detects the distance across the non-display region based on a relationship between a distance determined by detection results from the first detection region and detection results from the third detection region (as detected by the camera (110) detecting adjacent bezels of the display devices to determine a relative screen edge to edge distance corresponding to dark space between the display devices; see paragraph 51; Fig. 2), and a distance determined by detection results from the second detection region and detection results from the fourth detection region (as detected by the camera (110) detecting adjacent bezels of the display devices to determine a relative screen edge to edge distance corresponding to dark space between the display devices; see paragraphs 41-42, 51; Fig. 2).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHODAKOWSKI et al. (US2018/0107358) discloses a method for providing a cohesive user experience when using multiple displays by allowing sizing and positioning of the graphical element to be aligned to generate a more cohesive image (see abstract; paragraphs 28-40; Figs. 1-6).
WANG et al. (US2016/0163018) discloses a multiple display system including bezel sensors which measures a distance between adjacent displays for arranging the displays to provide a continuous image to the user (see paragraphs 100-110; Figs. 1, 3, 5).
HOUMEAU et al. (US20050117053) discloses a method for making uniform color rendering of a multiple display system comprising a plurality of adjacent screen including a sensor placed overlapping the separation area between two screens that transmit colorimetric measurements to a calculation device to determine color differences (see abstract; paragraphs 38-43; Figs. 1-4).

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. The applicant argues that Griffin fails to disclose light detection units positioned to exclusively face each of the first and second display devices to determine the non-display regions between adjacent displays as recited.  The examiner finds that Griffin does teach a light detection for determining spatial alignment and distances between adjacent display edges (see paragraph 49); however fails to disclose of a first and second detection units as recited.  Moscovitch is cited to disclose the feature of the first and second detection units, which as disclosed, are positioned to face the first display device and not face the second display device as recited.  The applicant further argues that while Moscovitch discloses the first and second detection units, there fails to be disclosure of the usage of the detection units to detect a distance across a non-display region as recited.  Watson is cited to disclose the feature of detecting a distance across a non-display region, wherein Watson, similar to Griffin, uses a single detection unit that is capable of capturing a single image that is used to detect a distance across the non-display region (see paragraphs 41-51; Figs. 1-7).  Therefore the examiner finds that the combination of Griffin, Moscovitch, and Watson disclose the first and second light detection units capable of detecting a non-display region across the adjacent display devices to thereby provide an improved view of the displayed image.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625